Exhibit 10.58

GUARANTY AGREEMENT

THIS GUARANTY dated February     , 2008 (together with any amendments or
modifications hereto in effect from time to time, the “Guaranty”), made by
COMSTOCK POTOMAC YARD, L.C., a Virginia limited liability company having an
address at                                                              
(“Guarantor”), in favor of STONEHENGE FUNDING, LC, having an office at 11465
Sunset Hills Road, #620, Reston, Virginia 20190 (“Lender”).

To induce Lender to make loans, extensions of credit or other financial
accommodations to COMSTOCK HOLDING COMPANIES, INC. (“Borrower”), now or in the
future, to secure the observance, payment and performance of the Liabilities (as
defined below), and with full knowledge that Lender would not make the said
loans, extensions of credit or financial accommodations without this Guaranty
Agreement, which shall be construed as a contract of suretyship, Guarantor
jointly and severally, and unconditionally agrees as follows:

1. LIABILITIES GUARANTEED.

1.1. Guarantor, jointly and severally, hereby guarantees and becomes surety to
Lender for the full, prompt and unconditional payment of the Liabilities (as
defined below), when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Borrower
under the Loan Documents (as defined below). This Guaranty is a primary
obligation of Guarantor and shall be a continuing inexhaustible Guaranty. This
is a guaranty of payment and not of collection. Lender may require Guarantor to
pay and perform its liabilities and obligations under this Guaranty and may
proceed immediately against Guarantor without being required to bring any
proceeding or take any action against Borrower, any other guarantor or any other
person, entity or property prior thereto, the liability of Guarantor hereunder
being joint and several, and independent of and separate from the liability of
Borrower, any other guarantor or person, and the availability of other
collateral security for the Note and the other Loan Documents.

2. DEFINITIONS.

2.1. “Note” means that certain Promissory Note of even date herewith in the
principal amount of Four Million and 00/100 Dollars ($4,000,000) from Borrower
to Lender.

2.2. “Loan Documents” shall have the meaning set forth in the Note. The terms of
the Loan Documents are hereby made a part of this Guaranty to the same extent
and with the same effect as if fully set forth herein.

2.3 “Liabilities” means, collectively: (i) the repayment of all sums due under
the Note (and all extensions, renewals, replacements and amendments thereof) and
the other Loan Documents; (ii) the performance of all terms, conditions and
covenants set forth in the



--------------------------------------------------------------------------------

Loan Documents; and (iii) all other obligations or indebtedness of Borrower to
Lender whenever borrowed or incurred, including without limitation, principal,
interest, fees, late charges and expenses, including reasonable attorneys’ fees.

2.4 All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Loan Documents.

3. REPRESENTATION AND WARRANTIES. Guarantor represents and warrants to Lender as
follows:

3.1. Organization, Powers. Guarantor (i) is a limited liability company duly
formed, validly existing and in good standing under the laws of the Commonwealth
of Virginia; (ii) has the power and authority as a limited liability company to
own its properties and assets and to carry on its business as now being
conducted and as now contemplated; and (iii) has the power and authority as a
limited liability company to execute, deliver and perform, and by all necessary
action has authorized the execution, delivery and performance of, all of its
obligations under this Guaranty and any other Loan Document to which it is a
party.

3.2. Execution of Guaranty. This Guaranty and each other Loan Document to which
Guarantor is a party have been duly executed and delivered by Guarantor.
Execution, delivery and performance of this Guaranty and each other Loan
Document to which Guarantor is a party will not: (i) violate any provision of
law, order of any court, agency or instrumentality of government, or any
provision of any indenture, agreement or other instrument to which it is a party
or by which it or any of its properties is bound; (ii) result in the creation or
imposition of any lien, charge or encumbrance of any nature, other than the
liens created by the Loan Documents; and (iii) require any authorization,
consent, approval, license, exemption of, or filing or registration with, any
court or governmental authority.

3.3. Obligations of Guarantor. This Guaranty and each other Loan Document to
which Guarantor is a party are the legal, valid and binding obligations of
Guarantor, enforceable against it in accordance with their terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other laws or
equitable principles relating to or affecting the enforcement of creditors’
rights generally. The loans or credit accommodations made by Lender to Borrower
and the assumption by Guarantor of its obligations hereunder and under any other
Loan Document to which Guarantor is a party will result in material benefits to
Guarantor. This Guaranty was entered into by Guarantor for commercial purposes.

3.4. Litigation. There is no action, suit, or proceeding at law or in equity or
by or before any governmental authority, agency or other instrumentality now
pending or, to the knowledge of Guarantor, threatened against or affecting
Guarantor or any of its properties or rights which, if adversely determined,
would materially impair or affect: (i) the value of any collateral securing the
Liabilities; (ii) Guarantor’s right to carry on its business substantially as
now conducted (and as now contemplated); (iii) its financial condition; or
(iv) its capacity to consummate and perform its obligations under this Guaranty
or any other Loan Document to which Guarantor is a party.

 

2



--------------------------------------------------------------------------------

3.5. No Defaults. Guarantor is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained herein.

3.6. No Untrue Statements. No Loan Document or other document, certificate or
statement furnished to Lender by or on behalf of Guarantor contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading.
Guarantor acknowledges that all such statements, representations and warranties
shall be deemed to have been relied upon by Lender as an inducement to make the
Loan to Borrower.

4. NO LIMITATION OF LIABILITY.

4.1. Without incurring responsibility to Guarantor, and without impairing or
releasing the obligations of Guarantor to Lender, and without reducing the
amount due under the terms of this Guaranty, Lender may at any time and from
time to time, without the consent of or notice to Guarantor, upon any terms or
conditions, and in whole or in part:

4.1.1. Change the manner, place or terms of payment of (including, without
limitation, the interest rate and monthly payment amount), and/or change or
extend the time for payment of, or renew or modify, any of the Liabilities, any
security therefor, or any of the Loan Documents evidencing same, and the
Guaranty herein made shall apply to the Liabilities and the Loan Documents as so
changed, extended, renewed or modified;

4.1.2. Sell, exchange, release, surrender, realize upon or otherwise deal with
in any manner and in any order, any property securing the Liabilities;

4.1.3. Exercise or refrain from exercising any rights against Borrower or other
obligated parties (including Guarantor) or against any security for the
Liabilities;

4.1.4. Settle or compromise any Liabilities, whether in a proceeding or not, and
whether voluntarily or involuntarily, dispose of any security therefor (with or
without consideration), and subordinate the payment of any of the Liabilities,
whether or not due, to the payment of liabilities owing to creditors of Borrower
other than Lender and Guarantor;

4.1.5. Apply any sums it receives, by whomever paid or however realized, to any
of the Liabilities;

4.1.6. Add, release, settle, modify or discharge the obligation of any maker,
endorser, guarantor, surety, obligor or any other party who is in any way
obligated for any of the Liabilities;

4.1.7. Accept any additional security for the Liabilities; and/or

 

3



--------------------------------------------------------------------------------

4.1.8. Take any other action which might constitute a defense available to, or a
discharge of, Borrower or any other obligated party (including Guarantor) in
respect of the Liabilities.

4.2. The invalidity, irregularity or unenforceability of all or any part of the
Liabilities or any Loan Document, or the impairment or loss of any security
therefor, whether caused by any action or inaction of Lender, or otherwise,
shall not affect, impair or be a defense to Guarantor’s obligations under this
Guaranty.

5. LIMITATION ON SUBROGATION. Until such time as the Liabilities are paid in
full, Guarantor waives any present or future right to which Guarantor is or may
become entitled to be subrogated to Lender’s rights against Borrower or to seek
contribution, reimbursement, indemnification, payment or the like, or
participation in any claim, right or remedy of Lender against Borrower or any
security which Lender now has or hereafter acquires, whether or not such claim,
right or remedy arises under contract, in equity, by statute, under common law
or otherwise. If, notwithstanding such waiver, any funds or property shall be
paid or transferred to Guarantor on account of such subrogation, contribution,
reimbursement, or indemnification at any time when all of the Liabilities have
not been paid in full, Guarantor shall hold such funds or property in trust for
Lender and shall forthwith pay over to Lender such funds and/or property to be
applied by Lender to the Liabilities.

6. COVENANTS.

6.1. Financial Statements; Compliance Certificate.

6.1.1. Guarantor shall furnish to Lender the following financial information, in
each instance prepared in accordance with generally accepted accounting
principles consistently applied:

(a) Not later than thirty (30) days after the filing with the Internal Revenue
Service, a true, complete and signed copy of the federal tax return, including
all schedules, of Guarantor.

(b) Such other information respecting the financial condition of Guarantor as
Lender may from time to time reasonably request including, but not limited to, a
financial statement.

6.1.2. Guarantor shall promptly notify Lender of the occurrence of any Default,
Event of Default under this Guaranty or any other Loan Document, adverse
litigation or material adverse change in its financial condition.

6.2. Subordination of Other Debts. Guarantor agrees: (a) to subordinate the
obligations now or hereafter owed by Borrower to Guarantor (“Subordinated Debt”)
to any and all obligations of Borrower to Lender now or hereafter existing while
this Guaranty is in effect, provided however that Guarantor may receive
regularly scheduled principal and interest

 

4



--------------------------------------------------------------------------------

payments on the Subordinated Debt so long as (i) all sums due and payable by
Borrower to Lender have been paid in full on or prior to such date, and (ii) no
event which is or, with the passage of time or giving of notice or both, could
become an Event of Default shall have occurred and be continuing; (b) Guarantor
will either place a legend indicating such subordination on every note, ledger
page or other document evidencing any part of the Subordinated Debt or deliver
such documents to Lender; and (c) except as permitted by this paragraph,
Guarantor will not request or accept payment of or any security for any part of
the Subordinated Debt, and any proceeds of the Subordinated Debt paid to
Guarantor, through error or otherwise, shall immediately be forwarded to Lender
by Guarantor, properly endorsed to the order of Lender, to apply to the
Liabilities.

7. EVENTS OF DEFAULT.

Each of the following shall constitute a default (each, an “Event of Default”)
hereunder:

7.1. Non-payment when due of any sum required to be paid to Lender under any of
the Loan Documents or of any of the other Liabilities;

7.2. A breach by Guarantor of any other term, covenant, condition, obligation or
agreement under this Guaranty, and the continuance of such breach for a period
of thirty (30) days after written notice thereof shall have been given to
Guarantor;

7.3. Any representation or warranty made by Guarantor in this Guaranty shall
prove to be false, incorrect or misleading in any material respect as of the
date when made;

7.4. An Event of Default under any of the Loan Documents.

8. REMEDIES.

8.1. Upon an Event of Default, all liabilities of Guarantor hereunder shall
become immediately due and payable without demand or notice and, in addition to
any other remedies provided by law, Lender may:

8.1.1. Enforce the obligations of Guarantor under this Guaranty.

8.1.2. To the extent not prohibited by and in addition to any other remedy
provided by law, setoff against any of the Liabilities any sum owed by Lender in
any capacity to Guarantor whether due or not.

8.1.3. Perform any covenant or agreement of Guarantor in default hereunder (but
without obligation to do so) and in that regard pay such money as may be
required or as Lender may reasonably deem expedient. Any costs, expenses or
fees, including reasonable attorneys’ fees and costs, incurred by Lender in
connection with the foregoing shall be included in the Liabilities guaranteed
hereby, and shall be due and payable on demand, together with interest at the
Default Rate (as defined and described in the Note), such interest to be
calculated from the

 

5



--------------------------------------------------------------------------------

date of such advance to the date of repayment thereof. Any such action by Lender
shall not be deemed to be a waiver or release of Guarantor hereunder and shall
be without prejudice to any other right or remedy of Lender.

8.2. Settlement of any claim by Lender against Borrower, whether in any
proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Borrower or any other obligated party and legally retained by
Lender in connection with the settlement (unless otherwise provided for herein).

9. MISCELLANEOUS.

9.1. CONFESSION OF JUDGMENT. GUARANTOR DOES HEREBY AUTHORIZE AND EMPOWER ANY
ATTORNEY OF ANY COURT OF RECORD WITHIN THE UNITED STATES TO APPEAR FOR GUARANTOR
IN ANY COURT LOCATED WITHIN A JURISDICTION WHERE BORROWER OR AFFILIATES OF
BORROWER OPERATE AND CONFESS JUDGMENT AGAINST GUARANTOR FOR THE PRINCIPAL SUM
AND ANY AND ALL INTEREST DUE TO THE DATE OF CONFESSION OF JUDGMENT AND FOR COSTS
OF SUIT AND AN ATTORNEY’S COMMISSION OF FIVE PERCENT (5%) OR FIFTEEN THOUSAND
($15,000.00) DOLLARS, WHICHEVER IS GREATER. FOR PURPOSES OF CONFESSING JUDGMENT
IN THE COMMONWEALTH OF VIRGINIA, GUARANTOR HEREBY APPOINTS AND DESIGNATES J.
PHILLIP LONDON, JR. AND GEORGE E. KOSTEL, ESQUIRE, EITHER OF WHOM MAY ACT AS
GUARANTOR’S DULY CONSTITUTED ATTORNEY-IN-FACT, TO CONFESS JUDGMENT AGAINST
GUARANTOR PURSUANT TO THE PROVISIONS OF THIS GUARANTY AND SECTION 8.01-432 OF
THE CODE OF VIRGINIA (1950), AS AMENDED, WHICH JUDGMENT SHALL BE CONFESSED IN
THE CIRCUIT COURT OF FAIRFAX COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA. UPON LENDER’S REQUEST, GUARANTOR (i) SHALL NAME
SUCH ADDITIONAL OR ALTERNATIVE PERSONS DESIGNATED BY LENDER AS GUARANTOR’S DULY
CONSTITUTED ATTORNEY OR ATTORNEY-IN-FACT TO CONFESS JUDGMENT AGAINST GUARANTOR
IN ACCORDANCE WITH THE TERMS OF THIS GUARANTY; AND (ii) SHALL AGREE TO THE
DESIGNATION OF ANY ADDITIONAL CIRCUIT COURTS IN THE COMMONWEALTH OF VIRGINIA IN
WHICH JUDGMENT MAY BE CONFESSED AGAINST GUARANTOR. NO SINGLE EXERCISE OF THE
POWER TO CONFESS JUDGMENT GRANTED IN THIS SECTION SHALL EXHAUST THE POWER,
REGARDLESS OF WHETHER SUCH EXERCISE IS RULED INVALID, VOID OR VOIDABLE BY ANY
COURT. THE POWER TO CONFESS JUDGMENT GRANTED IN THIS SECTION MAY BE EXERCISED
FROM TIME TO TIME AS OFTEN AS THE HOLDER OF THIS GUARANTY MAY ELECT. FURTHER,
GUARANTOR HEREBY WAIVES AND RELEASES ALL ERRORS AND ALL RIGHTS TO EXEMPTION,
APPEAL, STAY OF EXECUTION, OR INQUISITION OR EXTENSION UPON ANY LEVY UPON REAL
ESTATE OR PERSONAL PROPERTY TO WHICH GUARANTOR

 

6



--------------------------------------------------------------------------------

MAY OTHERWISE BE ENTITLED UNDER THE LAWS OF THE COMMONWEALTH OF VIRGINIA OR ANY
OTHER STATE WITHIN THE UNITED STATES NOW IN FORCE OR WHICH MAY HEREAFTER BE
PASSED. THIS POWER AND AUTHORIZATION MAY BE USED AND REUSED AND SHALL NOT BE
EXHAUSTED BY USE. THE PROVISIONS OF THIS SECTION 9.1 SHALL BE EXERCISABLE BY
LENDER ONLY FOLLOWING AN EVENT OF DEFAULT HEREUNDER.

9.2. Remedies Cumulative. The rights and remedies of Lender, as provided herein
and in any other Loan Document, shall be cumulative and concurrent, may be
pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon Lender at law or in equity. The failure, at any one or
more times, of Lender to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. Lender shall have the right to take
any action it deems appropriate without the necessity of resorting to any
collateral securing this Guaranty.

9.3. Integration. This Guaranty and the other Loan Documents constitute the sole
agreement of the parties with respect to the transaction contemplated hereby and
supersede all oral negotiations and prior writings with respect thereto.

9.4. Attorneys’ Fees and Expenses. If Lender retains the services of counsel by
reason of a claim of a default or an Event of Default hereunder or under any of
the other Loan Documents, or on account of any matter involving this Guaranty,
or for examination of matters subject to Lender’s approval under the Loan
Documents, all costs of suit and all reasonable attorneys’ fees and such other
reasonable expenses so incurred by Lender shall forthwith, on demand, become due
and payable and shall be secured hereby.

9.5. No Implied Waiver. Lender shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Lender, and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.

9.6. Waiver. Guarantor waives notice of acceptance of this Guaranty and notice
of the Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Lender. Guarantor waives the right to marshalling
of Borrower’s assets or any stay of execution and the benefit of all exemption
laws, to the extent permitted by law, and any other protection granted by law to
guarantors, now or hereafter in effect with respect to any action or proceeding
brought by Lender against it. Guarantor irrevocably waives all claims of waiver,
release, surrender, alteration or compromise and the right to assert against
Lender any defenses, set-offs, counterclaims, or claims that Guarantor may have
at any time against Borrower or any other party liable to Lender.

 

7



--------------------------------------------------------------------------------

9.7. No Third Party Beneficiary. Except as otherwise provided herein, Guarantor
and Lender do not intend the benefits of this Guaranty to inure to any third
party and no third party (including Borrower) shall have any status, right or
entitlement under this Guaranty.

9.8. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

9.9. Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Guaranty shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and assigns; provided, however, that this Guaranty cannot be assigned
by Guarantor without the prior written consent of Lender, and any such
assignment or attempted assignment by Guarantor shall be void and of no effect
with respect to the Lender.

9.10. Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

9.11. Jurisdiction. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE COMMONWEALTH OF VIRGINIA OR IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA; PROVIDED THAT NOTHING IN THIS GUARANTY
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION IN WHICH BORROWER OR AFFILIATES OF
BOROWER OPERATE. GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF VIRGINIA AND OF THE UNITED
STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA. FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE, GUARANTOR FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE COMMONWEALTH OF VIRGINIA. GUARANTOR HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
COURT REFERRED TO ABOVE AND ANY SUCH CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

9.12. Notices. All notices and communications under this Guaranty shall be in
writing and shall be given by either (a) hand-delivery, (b) certified or
registered mail, post

 

8



--------------------------------------------------------------------------------

prepaid, return receipt requested, or (c) reliable overnight commercial courier
(charges prepaid), to the addresses listed in this Guaranty. Notice shall be
deemed to have been given and received: (i) if by hand delivery, upon delivery;
(ii) if by certified or registered mail, return receipt requested, upon receipt
or rejection; and (iii) if by overnight courier, on the date scheduled for
delivery. A party may change its address by giving written notice to the other
party as specified herein.

9.13. Governing Law. This Guaranty shall be governed by and construed in
accordance with the substantive laws of the Commonwealth of Virginia without
reference to conflict of laws principles.

9.14. Continuing Enforcement. If, after receipt of any payment of all or any
part of the Liabilities, Lender is compelled or agrees, for settlement purposes,
to surrender such payment to any person or entity for any reason (including,
without limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then this Guaranty shall continue in full force and effect or be
reinstated, as the case may be, and Guarantor shall be liable for, and shall
indemnify, defend and hold harmless Lender with respect to the full amount so
surrendered. The provisions of this Section shall survive the termination of
this Guaranty and shall remain effective notwithstanding the payment of the
Liabilities, the cancellation of the Notes, this Guaranty or any other Loan
Document, the release of any security interest, lien or encumbrance securing the
Liabilities or any other action which Lender may have taken in reliance upon its
receipt of such payment. Any cancellation, release or other such action shall be
deemed to have been conditioned upon any payment of the Liabilities having
become final and irrevocable.

9.15. WAIVER OF JURY TRIAL. GUARANTOR AND LENDER AGREE THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY LENDER OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTOR
EACH HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH
THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC
AND MATERIAL ASPECT OF THIS GUARANTY AND THAT LENDER WOULD NOT EXTEND CREDIT TO
BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS
GUARANTY.

9.16. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN

 

9



--------------------------------------------------------------------------------

THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS GUARANTY, ANY
OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL EITHER PARTY
HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES IT
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

    GUARANTOR: WITNESS:  

COMSTOCK POTOMAC YARD, L.C., a

Virginia limited liability company

  By:   Comstock Homebuilding Companies, Inc., its Manager

 

  By:  

 

  Name:     Title:  

 

10